NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



MARK LOCKWOOD, DOC #T45280,               )
                                          )
              Appellant,                  )
                                          )
v.                                        )    Case No. 2D17-1019
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed April 24, 2019.

Appeal from the Circuit Court for
Hillsborough County; Michelle Sisco,
Judge.

Rupak R. Shah of Escobar &
Associates, P.A., Tampa, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Blain A. Goff,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.

              Affirmed.


CASANUEVA, MORRIS, and SMITH, JJ., Concur.